Citation Nr: 0937816	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to September 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi.

In March 2008, the Veteran and his spouse testified at a 
personal hearing over which the undersigned Acting Veterans 
Law Judge presided while at the RO.  

This matter was previously before the Board in December 2008.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, postoperative 
laminectomy and disk excision times two at the L4 and L5 
disks had its onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
postoperative laminectomy and disk excision times two at the 
L4 and L5 disks have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
status post laminectomy and disk excision times two L4 and L5 
disks, which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for arthritis may also be established 
based on a legal presumption by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran's service treatment records reveals that his 
enlistment report of medical examination dated in January 
1966 shows no pertinent defect.  Physical evaluation of the 
spine and other musculoskeletal system was normal.

A service treatment record dated in April 1967 reveals that 
the Veteran was hospitalized with a diagnosis of lumbosacral 
strain.  The Veteran had reported that his back had been 
hurting for about one week, and after lifting a box weighing 
about 50 pounds the pain had become more severe.  He was 
placed at bed rest in Buck's traction and given analgesics 
and antispasmodics with significant clinical improvement.  He 
was released from the hospital to full duty within a week.

The service treatment records are silent as to any complaints 
or treatment for a back disorder during the remainder of 
service.   His September 1969 separation report of medical 
examination reveals that physical evaluation of the spine and 
other musculoskeletal system was normal.

Subsequent to service, VA hospital treatment records dated in 
September 1974 show that the Veteran reported a one week 
history of low back pain that tended to run down the 
posterior aspect of the right hip.  He reported having low 
back problems since 1967, but that prior episodes of back 
pain had not compared to his current symptoms.  He also 
described a similar episode approximately three years earlier 
which was relieved with bed rest.  A myelogrmn revealed a 
very large central defect at L4-5 that gave the appearance of 
a central herniated nucleus pulposus.  A total lumbar 
laminectomy of L-5 and a subtotal hemilaminectomy of L-4, 
bilaterally, with excision of a rather large herniated 
nucleus pulposus at L4-5, bilaterally, was performed.  He was 
discharged in approximately 10 days with a diagnosis of 
bilateral herniated nucleus pulposus at L4-5.

A private medical record from J. W. T., Jr., M.D., dated in 
November 1974, shows that the Veteran was initially seen for 
reported low back pain of several days' duration in early 
September 1974.   The diagnostic impression was that the 
Veteran had a ruptured disc and advised orthopedic 
consultation.

A lay statement from S. W. L., Chief of the Canton Police 
Department, dated in November 1974, states that the Veteran 
had worked for him since November 1969. For the first two 
years, although the Veteran did not take time off from work, 
he complained of occasionally back pains.  Approximately 
three years earlier he was off for one week due to his back, 
and since that time, he had missed several days until his 
operation in September 1974.

A lay statement from R. L. K., Sr., dated in March 2002, 
shows that the Veteran was said to have injured him back in 
the later part of April 1967 when he had been removing cargo 
from a cargo truck and fell onto a fork lift, slipping and 
falling onto the asphalt or concrete.  He was said to have 
been admitted to the infirmary for several days.

VA outpatient treatment records dated from January 2005 to 
May 2005 show that the Veteran was treated for intermittent 
back pain at the site of his prior back surgery.  The 
examiners felt that the Veteran may have had possible lumbar 
stenosis from the scar tissue in addition to some disc 
fragments. 

A letter from E. M. L., D.C., dated in November 2005, shows 
that it was indicated that the Veteran had received 
chiropractic treatment for low back pain from early 1970 
until August 1974.  Dr. L. indicated that he no longer had 
any actual treatment records, but remembered treating the 
Veteran during that time.  He also stated that the Veteran 
had told him that his back pain was from an injury he 
incurred from a fall from a cargo truck during his military 
service.

A VA examination report dated in June 2007.  The Veteran 
reported a history of chronic low back problems since 
consistent with that noted above; the diagnosis was status 
post laminectomy and disk excision times two L4 and L5 disks.  

During his March 2008 Travel Board hearing, the Veteran 
testified that he initially injured his back during service 
when falling from the top of a cargo truck onto a concrete 
runway landing on his back.  He added that he had not 
reported this incident when seen in the infirmary 
approximately one week later.  He indicated that he would 
experience soreness which was relieved with over-the-counter 
medication, but never to the point that it interfered with 
his work.  He reported that subsequent to service, he joined 
the police force wherein he had to ride around sitting in a 
car all day which aggravated his prior symptoms.  He 
indicated that he began seeing Dr. L., the chiropractor, in 
early 1970, and that he continued to see him until his 
surgery in 1974.  He added that his symptoms had continued 
since then.

A private medical record from L. C. T., M.D., dated in June 
2008, shows that the Veteran was said to have severe lumbar 
stenosis and was status post lumbar laminectomy.  Dr. T. 
opined with almost certainty that the service-connected 
condition prevented him from obtaining and maintaining 
employment.

A VA examination report dated in March 2009 reflects that the 
Veteran had a history of low back problems since service.  
Following his examination, the examiner diagnosed the Veteran 
as having postoperative laminectomy and disk excision times 
two at the L4 and L5 disks.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the evidence 
shows that the Veteran injured his back on two occasions 
during his period of active service.  In this regard, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board 
finds that the lay evidence of record, to include the 
Veteran's testimony, as well as the November 1974 lay 
statement from the Canton Chief of police and the March 2002 
lay statement from R. L. K., Sr., describes the onset and 
chronicity of the low back disability, is credible, and is 
supported by the later diagnosis.  Id.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give due consideration to both pertinent medical and lay 
evidence in evaluating a claim to disability or death 
benefits.  See Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. 
Sept. 14, 2009).  The United State Court of Appeal for the 
Federal Circuit (Federal Circuit) has explicitly rejected the 
view that "competent medical evidence is required ... [when] 
the determinative issue involves either medical etiology or a 
medical diagnosis."  Id.; see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed.Cir.2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.").

Thus, the Board finds competent and credible the Veteran's 
history of having low back problems since service because the 
service treatment records show treatment for low back 
problems, a statement of a fellow servicemen corroborates his 
account of sustaining a second low back injury in service, 
the employer statement shows that the Veteran had low back 
pain within two months of his separation from service, and 
when seeking inpatient care at a VA hospital, the Veteran, in 
the context of seeking treatment, reporting having low back 
problems since the in-service 1967 injury.  Further, the 
medical evidence show that the Veteran has been diagnosed as 
having status post laminectomy and disk excision times two L4 
and L5 disks.  In light of foregoing, and the Federal 
Circuit's recent decision in Davidson, the Board finds that 
service connection is warranted for status post laminectomy 
and disk excision times two L4 and L5 disks.  


ORDER

Service connection for postoperative laminectomy and disk 
excision times two at the L4 and L5 disks is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


